Per Curiam.

We adopt the findings and conclusions of the board but not its recommendation. As we said in Cleveland Bar Assn. v. Belock (1998), 82 Ohio St.3d 98, 100, 694 N.E.2d 897, 899, “the continuing public confidence in the judicial system and the bar requires that the strictest discipline be imposed in misappropriation cases.” Respondent’s pattern of betraying the trust and confidence of clients was particularly egregious since he was a public defender.
Respondent is hereby disbarred from the practice of law in Ohio. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.